                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BLACK & DAVISON, et al.,                  :   CIVIL ACTION NO. 1:17-CV-688
                                          :
                   Plaintiffs             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
CHAMBERSBURG AREA SCHOOL                  :
DISTRICT, et al.,                         :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 24th day of January, 2019, upon consideration of defendants’

motion (Doc. 25) to dismiss the amended complaint in part, and the parties’

respective briefs in support of and opposition to said motion, and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 25) to dismiss is GRANTED in part and
             DENIED in part as follows:

             a.    Count III of plaintiffs’ amended complaint (Doc. 24) is
                   DISMISSED.

             b.    Defendants’ motion (Doc. 25) to dismiss is otherwise DENIED.

      2.     Defendants shall respond to plaintiffs’ amended complaint (Doc. 24) in
             accordance with the Federal Rules of Civil Procedure.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
